                 Case 20-12456-JTD                 Doc 420        Filed 11/13/20           Page 1 of 14




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    RTI HOLDING COMPANY, LLC,1                           )    Case No. 20-12456 (JTD)
                                                         )
                                        Debtors.         )    (Jointly Administered)
                                                         )
                                                         )    Ref. Docket Nos. 382-383


                                            AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as a Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.

2. On November 10, 2020, I caused to be served the:

      a. “Amended Notice of Agenda of Matters Scheduled for Telephonic Hearing on November
         12, 2020 at 2:00 p.m. (Prevailing Eastern Time) Before the Honorable John T. Dorsey,”
         dated November 10, 2020 [Docket No. 382] (the “Amended Agenda”), and



1The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.


T:\Clients\RUBYTUE\Affidavits\11-12 Amended Agenda, Bid Procedures Hearing Notice_DI_382-383_11-10-2020_OA.Docx
               Case 20-12456-JTD            Doc 420       Filed 11/13/20       Page 2 of 14




   b. “Notice of Hearing on Motion of Debtors for an Order (A) Approving Bid Procedures for
      the Sale of the Debtors’ Assets, (B) Approving Certain Bidder Incentives in Connection
      with the Debtors’ Entry into a Stalking Horse Agreement, if Any, and (C) Approving
      Procedures for the Assumption and Assignment of Executory Contracts and Unexpired
      Leases,” dated November 10, 2020 [Docket No. 383] (the “Bid Procedures Notice”),

by causing true and correct copies of the:

         a. Amended Agenda and Bid Procedures Notice to be enclosed in separate postage pre-
            paid enveloped and delivered via overnight mail to those parties listed on the
            annexed Exhibit A,

         b. Amended Agenda to be enclosed in separate postage pre-paid enveloped and
            delivered via overnight mail to those parties listed on the annexed Exhibit B,

         c. Amended Agenda and Bid Procedures Notice to be delivered via electronic email to
            the parties listed on the annexed Exhibit C, and

         d. Amended Agenda to be delivered via electronic email to the parties listed on the
            annexed Exhibit D.


3. All envelopes utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”
                                                                           /s/ Angharad Bowdler
                                                                           Angharad Bowdler

Sworn to before me this
11th day of November, 2020
/s/ Amy E. Lewis
Notary Public, State of Connecticut
Acct. No. 100624
Commission Expires: 8/31/2022




T:\Clients\RUBYTUE\Affidavits\11-12 Amended Agenda, Bid Procedures Hearing Notice_DI_382-383_11-10-2020_OA.Docx
Case 20-12456-JTD   Doc 420   Filed 11/13/20   Page 3 of 14




                    Exhibit A
                                                 RUBY TUESDAY
                           Case 20-12456-JTD    Doc 420 Filed 11/13/20
                                                  Service List
                                                                               Page 4 of 14

Claim Name                             Address Information
INTERNAL REVENUE SERVICE               CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
MEYERS, RODBELL & ROSENBAUM, P.A.      (COUNSEL TO PRINCE GEORGE'S COUNTY) ATTN NICOLE C KENWORTHY 6801 KENILWORTH
                                       AVE, STE 400 RIVERDALE MD 20737-1385




                                Total Creditor count 2




Epiq Corporate Restructuring, LLC                                                                       Page 1 OF 1
Case 20-12456-JTD   Doc 420   Filed 11/13/20   Page 5 of 14




                    Exhibit B
         Case 20-12456-JTD      Doc 420     Filed 11/13/20   Page 6 of 14
                    RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                  Additional Parties



RBY DN 382 11-10-2020
SORENSON VAN LEUVEN, PLLC
Attn: James E. Sorenson
Post Office Box 3637
Tallahassee, FL 32215-3637

RBY DN 382 11-10-2020
FERRY JOSEPH, P.A
Attn: Theodore J. Tacconelli
824 Market Street, Suite 1000
Wilmington, DE 19801
Case 20-12456-JTD   Doc 420   Filed 11/13/20   Page 7 of 14




                    Exhibit C
         Case 20-12456-JTD        Doc 420       Filed 11/13/20        Page 8 of 14
                       RTI HOLDING COMPANY, LLC - Case No. 20-12456
                              Electronic Mail Master Service List




NAME                                        EMAIL ADDRESS
                                            SEAMAN@ABRAMSBAYLISS.COM;
ABRAMS & BAYLISS LLP                        CANNATARO@ABRAMSBAYLISS.COM
                                            JOHN.ROGERSON@ARLAW.COM;
ADAMS AND REESE LLP                         JAMIE.OLINTO@ARLAW.COM
                                            GTAYLOR@ASHBYGEDDES.COM;
ASHBY & GEDDES, P.A.                        KEARLE@ASHBYGEDDES.COM

                                       HEILMANL@BALLARDSPAHR.COM;
                                       ROGLENL@BALLARDSPAHR.COM;
                                       GANZC@BALLARDSPAHR.COM;
BALLARD SPAHR LLP                      ANDERSONSANCHEZK@BALLARDSPAHR.COM
BENESCH, FRIEDLANDER, COPLAN & ARONOFF KCAPUZZI@BENESCHLAW.COM;
LLP                                    JGENTILE@BENESCHLAW.COM

BUCHALTER, A PROFESSIONAL CORPORATION SCHRISTIANSON@BUCHALTER.COM
                                      DESGROSS@CHIPMANBROWN.COM;
CHIPMAN BROWN CICERO & COLE, LLP      BOLTON@CHIPMANBROWN.COM
CLEARY GOTTLIEB STEEN & HAMILTON LLP  SONEAL@CGSH.COM; JVANLARE@CGSH.COM
                                      DDEAN@COLESCHOTZ.COM;
                                      JALBERTO@COLESCHOTZ.COM; AROTH-
COLE SCHOTZ P.C.                      MOORE@COLESCHOTZ.COM
                                      CGRIFFITHS@CONNOLLYGALLAGHER.COM;
                                      LHATFIELD@CONNOLLYGALLAGHER.COM;
                                      JWISLER@CONNOLLYGALLAGHER.COM;
                                      KCONLAN@CONNOLLYGALLAGHER.COM;
CONNOLLY GALLAGHER LLP                KBIFFERATO@CONNOLLYGALLAGHER.COM
DELAWARE SECRETARY OF STATE           DOSDOC_FTAX@DELAWARE.GOV
DELAWARE STATE TREASURY               STATETREASURER@STATE.DE.US
                                      GLORIOSO.ALESSANDRA@DORSEY.COM;
DORSEY & WHITNEY (DELAWARE) LLP       SCHNABEL.ERIC@DORSEY.COM
DOUG BELDEN, HILLSBOROUGH COUNTY TAX
COLLECTOR                             FITZGERALDB@HILLSBOROUGHCOUNTY.ORG
GARNER & CONNER, PLLC                 CCONNER@GARNERCONNER.COM
                                      HCOHEN@GIBBONSLAW.COM;
GIBBONS P.C.                          RMALONE@GIBBONSLAW.COM
GOLDMAN SACHS BANK USA                GS-SLG-NOTICES@GS.COM
                                      THOFFMANN@GOULSTONSTORRS.COM; YKASS-
GOULSTON & STORRS PC                  GERGI@GOULSTONSTORRS.COM
HILLER LAW, LLC                       AHILLER@ADAMHILLERLAW.COM
                                      AHOLIFIELD@HOLIFIELDLAW.COM;
HOLIFIELD & JANICH, PLLC              KMANN@HOLIFIELDLAW.COM
HOWARD & HOWARD ATTORNEYS PLLC        MBOGDANOWICZ@HOWARDANDHOWARD.COM
HUNTON & WILLIAMS LLP                 GGRIFFITH@HUNTONAK.COM
                                      HEATHER.CROCKETT@ATG.IN.GOV;
INDIANA ATTORNEY GENERAL OFFICE       AMANDA.QUICK@ATG.IN.GOV
                                      JEFFREY@JENSENBAGNATOLAW.COM;
JENSEN BAGNATO, P.C.                  JEFFREYCARBINO@GMAIL.COM




                                        Page 1 of 3
        Case 20-12456-JTD        Doc 420        Filed 11/13/20       Page 9 of 14
                      RTI HOLDING COMPANY, LLC - Case No. 20-12456
                             Electronic Mail Master Service List




                                            KDWBANKRUPTCYDEPARTMENT@KELLEYDRY
                                            E.COM; RLEHANE@KELLEYDRYE.COM;
                                            SWILSON@KELLEYDRYE.COM;
KELLEY DRYE & WARREN LLP                    MLEVINE@KELLEYDRYE.COM
                                            RLEMISCH@KLEHR.COM;
                                            SVEGHTE@KLEHR.COM;
KLEHR HARRISON HARVEY BRANZBURG LLP         CBRENNAN@KLEHR.COM
KOHNER, MANN & KAILAS, S.C.                 SWISOTZKEY@KMKSC.COM
                                            AROGOFF@KRAMERLEVIN.COM;
                                            RSCHMIDT@KRAMERLEVIN.COM;
KRAMER LEVIN NAFTALIS & FRANKEL LLP         JSHARRET@KRAMERLEVIN.COM
KURTZMAN | STEADY, LLC                      KURTZMAN@KURTZMANSTEADY.COM
LAW OFFICE OF SUSAN E. KAUFMAN, LLC         SKAUFMAN@SKAUFMANLAW.COM
MAYNARD COOPER & GALE PC                    JLAMAR@MAYNARDCOOPER.COM
MCCARTER & ENGLISH LLP                      KBUCK@MCCARTER.COM
MCELROY, DEUTSCH, MULVANEY &                DPRIMACK@MDMC-LAW.COM;
CARPENTER, LLP                              JBERNSTEIN@MDMC-LAW.COM
                                            PRISCILLA.WINDLEY@MIAMIDADE.GOV;
MIAMI-DADE COUNTY TAX COLLECTOR             MDTCBKC@MIAMIDADE.GOV
MONZACK MERSKY BROWDER and HOCHMAN,
P.A.                                        RMERSKY@MONLAW.COM
OAKLAND COUNTY TREASURER                    KEVIN@LAWYERMICH.COM
OFFICE OF ATTORNEY GENERAL -                CMOMJIAN@ATTORNEYGENERAL.GOV;
PENNSYLVANIA                                CRMOMJIAN@ATTORNEYGENERAL.GOV
                                            ABIGAIL.RYAN@OAG.TEXAS.GOV;
OFFICE OF THE ATTORNEY GENERAL - TEXAS      JASON.BINFORD@OAG.TEXAS.GOV
OFFICE OF THE UNITED STATES TRUSTEE         LINDA.RICHENDERFER@USDOJ.GOV
                                            JUSTINRAWLINS@PAULHASTINGS.COM;
PAUL HASTING LLP                            AARONGOBERSIMS@PAULHASTINGS.COM

                                            MORGAN.COURTNEY@PBGC.GOV;
PENSION BENEFIT GUARANTY CORPORATION        EFILE@PBGC.GOV; HARRIS.MELISSA@PBGC.GOV
POLSINELLI PC                               CWARD@POLSINELLI.COM
REGER RIZZO & DARNALL LLP                   ERASSMAN@REGERLAW.COM
                                            MONIQUE.DISABATINO@SAUL.COM;
SAUL EWING ARNSTEIN & LEHR LLP              LUKE.MURLEY@SAUL.COM
                                            SECBANKRUPTCY-OGC-ADO@SEC.GOV;
SECURITIES & EXCHANGE COMMISSION            SECBANKRUPTCY@SEC.GOV
                                            BANKRUPTCYNOTICESCHR@SEC.GOV;
SECURITIES AND EXCHANGE COMMISSION          NYROBANKRUPTCY@SEC.GOV
SHERRARD ROE VOIGT & HARBISON, PLC          MABELOW@SRVHLAW.COM
SIMON PROPERTY GROUP                        RTUCKER@SIMON.COM
SMTD LAW LLP                                RBERENS@SMTDLAW.COM
STRADLEY, RONON, STEVENS & YOUNG, LLP       DPEREIRA@STRADLEY.COM
SULLIVAN · HAZELTINE · ALLINSON LLC         ZALLINSON@SHA-LLC.COM
TCW DIRECT LENDING LLC                      MICHAEL.ANELLO@TCW.COM
                                            ROSNER@TEAMROSNER.COM;
                                            GIBSON@TEAMROSNER.COM;
THE ROSNER LAW GROUP LLC                    LIU@TEAMROSNER.COM




                                        Page 2 of 3
       Case 20-12456-JTD      Doc 420       Filed 11/13/20         Page 10 of 14
                    RTI HOLDING COMPANY, LLC - Case No. 20-12456
                           Electronic Mail Master Service List




                                     MARCY.SMITH@TROUTMAN.COM;
                                     MATTHEW.BROOKS@TROUTMAN.COM;
TROUTMAN PEPPER HAMILTON SANDERS LLP GARY.MARSH@TROUTMAN.COM
TUCKER ARENSBERG                     BMANNE@TUCKERLAW.COM
WATKINS & EAGER PLLC                 RIRELAND@WATKINSEAGER.COM
WOLCOTT RIVERS GATES                 JSTIFF@WOLRIV.COM
                                     BANKFILINGS@YCST.COM;
                                     MNEIBURG@YCST.COM;
YOUNG CONAWAY STARGATT & TAYLOR, LLP JMULVIHILL@YCST.COM
ZIONS BANCORPORTION                  GREGORY.BASER@ZIONSBANCORP.COM




                                     Page 3 of 3
Case 20-12456-JTD   Doc 420   Filed 11/13/20   Page 11 of 14




                    Exhibit D
      Case 20-12456-JTD   Doc 420   Filed 11/13/20   Page 12 of 14
                RTI HOLDING COMPANY, LLC - Case No. 20-12456
                          Electronic Mail Service List



NAME                           EMAIL ADDRESS
ALLEN MATKINS LECK GAMBLE
MALLORY                        MGREGER@ALLENMATKINS.COM
GIBBONS & GIBBONS, A LAW
CORPORATION                    RMALONE@GIBBONSLAW.COM
GIBBONS & GIBBONS, A LAW
CORPORATION                    HCOHEN@GIBBONSLAW.COM
HOLIFIELD & JANICH, PLLC       AHOLIFIELD@HOLIFIELDLAW.COM
LAW FIRM OF RUSSELL R.         JOHN@RUSSELLJOHNSONLAWFIRM.C
JOHNSON III, PLC               OM
LAW FIRM OF RUSSELL R.         RUSSELL@RUSSELLJOHNSONLAWFIR
JOHNSON III, PLC               M.COM
THE ROSNER LAW GROUP           ROSNER@TEAMROSNER.COM
THE ROSNER LAW GROUP           GIBSON@TEAMROSNER.COM
THE ROSNER LAW GROUP           LIU@TEAMROSNER.COM




                             Page 1 of 1
        Case 20-12456-JTD       Doc 420       Filed 11/13/20     Page 13 of 14
                           RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                     Electronic Mail Service List




CREDITOR NAME                              EMAIL ADDRESS
ANTHONY FRIEDMAN                           LOIZIDES@LOIZIDES.COM
BROOKWOODY, LLC                            SGERALD@WTPLAW.COM
CHESTER C. FOSGATE COMPANY, LLC            WTAYLOR@MCCARTER.COM
KRG EVANS MULLINS OUTLETS, LLC             JMORGAN@HOWARDANDHOWARD.COM
MEEKER FAMILY LIMITED PARTNERSHIP
AND WILLIAM V. MEEKER                      MGREGER@ALLENMATKINS.COM
MICHAEL AND LORY SARLO, TRUSTEES OF
THE ATLANTIS TRUST                         RIRELAND@WATKINSEAGER.COM;
                                           KNEWMAN@BARCLAYDAMON.COM;
MIDDLETOWN RESOURCES I L.P.                SFLEISCHER@BARCLAYDAMON.COM
MYRA C. CLARK                              MKG@TENNLAW.COM
POTTER PROPERTIES, LLC                     JOHN@JMPNET.COM
                                           MBUSENKELL@GSBBLAW.COM;
SART, LLC                                  JBODOFF@RUBINRUDMAN.COM
SERITAGE SRC FINANCE LLC                   MBUSENKELL@GSBBLAW.COM;
SUNSHINE REALTIES LLC                      JTIMKO@SHUTTS.COM




                                       Page 1 of 1
     Case 20-12456-JTD   Doc 420    Filed 11/13/20   Page 14 of 14
                   RTI HOLDING COMPANY, LLC - Case No. 20-12456
                             Electronic Mail Service List




Email
CKKUHN@BCLPLAW.COM
JKAPPY@COMCAST.NET




                             Page 1 of 1
